DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


3.				Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
4.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“a signal shielding box; 
at least one test unit disposed in the signal shielding box; 
the test unit comprising a first router and at least one to-be-tested terminal in wired connection with the first router, so that the to-be-tested terminal performs a signal transmission with the first router in a wired manner; 
a control terminal in wired connection with the first router, configured to transmit test data to the to-be-tested terminal through the first router and receive a test result fed back from the to-be-tested terminal; and 
a server in wired connection with the first router, configured to receive to-be-identified information generated based on the test data and transmitted by the to-be-tested terminal through the first router, and feed a corresponding identification result back to the to-be-tested terminal through the first router; 
wherein the test system further comprises: 
a power divider having at least one signal input end in wired connection with a signal output end of the first router, and a plurality of signal output ends in wired connection with one of the at least one to-be-tested terminal respectively; 
wherein the at least one power divider comprises a plurality of power dividers connected in cascade, the signal input end of the power divider at a first hierarchy is in wired connection with the signal output end of the first router, and at least some of the signal output ends of the power dividers at other hierarchies are in wired connection with one of the at least one to-be-tested terminal respectively.” 
Ren Quan (1) (WO 2019071436 A1) teaches an automated test system. The system comprises: a first terminal device, disposed inside a shielding box; an access point, disposed inside the shielding box and used for providing a first access service for the first terminal device; a second terminal device, disposed outside the shielding box, the second terminal device being connected to the first terminal device by means of a first data line and connected to the access point by means of a second data line, and the second terminal device controlling the access point and the first terminal device  to test the quality of the first access service. By providing the shielding box and an external computer, the test device in the shielding box is controlled by the external computer to perform automated testing, thereby resolving the problem of inaccurate test data caused by interference during test.
Ren Quan (2) (CN 105813124 A1) discloses technical field of electronic communication, and specifically relates to a performance test method and system of a WIFI and/or LTE terminal device. In a first shielding space, a number of wireless test channels are established between a transmitting end with a number of transmitting antennas and terminal devices with a number of receiving antennas. Data flow is transmitted in the wireless test channels in a set frequency band to acquire a first group of test data. The signal output port of the transmitting end is respectively connected with each terminal device in a wired manner through a signal processing unit, and a number of test channels are established. Data flow is transmitted in the test channels in the set frequency band to acquire a second group of test data. The first group of test data and the second group of test data are compared to acquire the performance of the WIFI and/or LTE terminal device. According to the invention, the interference of a surrounding environment can be shielded; the performances of interference among a number of MIMO users, the interference degree among a number of antennas and the like can be effectively detected; test steps are simplified; and a test environment is cured.
Yang Rui (CN 102201950 B) suggests a method for testing the routing performance of a core network of an integrated identification network. The effective routing capacity of a generalized switch router is tested, and one or more of a plurality of performance indexes comprising core network routing oscillation, core network routing convergence time and core network routing learning rate are measured so as to measure the routing performance of the core network of the integrated identification network. The invention also discloses the method for testing the performance indexes. By the method provided by the invention, a feasible scheme is provided for the routing performance evaluation of the core network of the integrated identification network; and the method is of important meaning for actual equipment selection and network deployment.
The Examiner agrees with the Applicant’s Arguments/Remarks that Ren Quan(1)-Ren Quan(2)-Yang Rui does not teach, suggest or describe the newly amended Independent claims that currently contain previously objected to allowable subject matter. Therefore, the 35 U.S.C. § 103 of Claim(s) 1 is withdrawn. 
Claim(s) 2, 5-10 depends on Independent Claim 1 therefore the U.S.C. 103 Rejection is withdrawn for the same reasoning mentioned above.
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) a signal shield box 2) test unit 3) routers 4) wired connection 5) terminals 6) transmitting testing data 7) test results 8) servers 9) identifying information 10) power divider 11) signal outputs 12) various connections 13) various power dividers in cascade 14) hierarchical connections. 
Lastly, as evidenced by prosecution history (see Applicant Argument/Remarks 04/29/2022, Non-Final Rejection 03/03/2022), as previously stated above, the amended claims are persuasive and overcome the 35 U.S.C. § 103 Rejection of Claim(s) 1-2, 5-10. . 
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

  5. 	Claim(s) 1-2, 5-10 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457